DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/07/2022 and 07/20/202 have been considered by the examiner.

Status of the Claims
The response and amendment filed 06/07/2022 is acknowledged.
Claims 1-21 are pending.
Applicant’s election with traverse of Group I, claims 1-12 in the reply filed on 06/07/2022 is acknowledged. The traversal is on the ground(s) that there is no serious burden to examine all the groups at the same time. This is not found persuasive because the technical feature shared by the groups is not a special technical feature since the feature shared by all the groups is not novel based on Lai as set forth in the restriction requirement.
The requirement is still deemed proper and is therefore made FINAL.
Claims 13-21 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 06/07/2022.
Claims 1-12 are treated on the merits in this action.  
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.  Rejections not reiterated herein have been withdrawn.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 10 refers to the method of claim 1, wherein the subject is administered a combination of two or more of lestaurtinib, paclitaxel, and cisplatin. 
Claim 10 appears to allow picking lestaurtinib or cisplatin. Lestaurtinib is a MAST1 inhibitor and cisplatin is a platinum based chemotherapeutic agent. Claim 1 requires administering a combination of MAST1 inhibitor and a platinum based chemotherapeutic agent. Based on the limitations of claim 1, it appears claim 10 should require administering at least lestaurtinib and cisplatin.
Clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lai, Tzu Chi Med J, 22, 3, 2010.
Lai teaches compositions comprising a combination of lestaurtinib and oxaliplatin and suggest the use of the combination for treating cancer (Lai, e.g., pg. 129, c1, ¶ 1). Lestaurtinib is a microtubule associated serine/threonine-protein kinase 1 (MAST1) inhibitor as claimed. See specification, e.g., 0008).  Oxaliplatin is a platinum-based chemotherapy agent according to claim 2. Applicable to claims 3-4 lestaurtinib is a small molecule compound. Applicable to claim 5, Lai suggests treating bladder cancer (Lai, e.g., pg. 126, Introduction, paragraph bridging c1-c2). 
Lai does not expressly teach treating cancer in a subject since Lai demonstrates effectiveness in cytotoxicity assays using cell viability (Lai, e.g., pg. 127, 3.1, Cytotoxicity of oxaliplatin alone or in combination with lestaurtinib on BFTC905 and T24 cells). T24 cells are oxaliplatin resistant TCC cell line (Lai, e.g., pg. 128, c2: paragraph 1). The combination of lestaurtinib and oxaliplatin elicited far more potent cytotoxicity on T24 cells than oxaliplatin alone (Lai, e.g., pg. 129, c1, paragraph 1). Thus, the understanding of one skilled in the art reading Lai would have been that the combination is expected to improve treatment since the combination enables treatment of oxaliplatin resistant tumor cells. In this regard, Lai suggests lestaurtinib and other chemotoxic agents that exert greater cytotoxicity should be explored (Lai, e.g., pg. 129, c1, paragraph 1). Lai teaches lestaurtinib improves TCC therapy mediated by the inhibition of surviving and securing even on resistant cell lines, resulting in apoptosis (Lai, e.g., pg. 129, c2, paragraph 2). 
It would have been obvious before the effective filing date of the presently claimed invention to treat cancer in a subject by administering a combination of lestaurtinib and oxaliplatin to a subject with a reasonable expectation of success. Lai provides an express suggestion which would have prompted one skilled in the art to administer this combination to a subject in need of cancer treatment with a reasonable expectation of success. The skilled artisan would have been motivated to administer a combination of Lestaurtinib and oxaliplatin because Lai teaches the combination is effective for treating cancers having resistance to oxaliplatin. This method would be the use of a known technique to improve known oxaliplatin cancer treatments in the same way. The skilled artisan would have had a reasonable expectation of success since both drugs were known and used for treating cancer treatments.
Applicable to claim 2: Lai teaches oxaliplatin (Lai, e.g., Abstract).
Applicable to claims 3-4: Lai teaches lestaurtinib (Lai, e.g., Abstract).
Applicable to claim 5: Lai teaches bladder cancer. (Lai, e.g., Abstract).
Applicable to claims 11-12: Lai teaches treating with a combination of lestaurtinib and oxaliplatin (Lai, e.g., Abstract). On this basis it would have been obvious before the filing date of the presently claimed invention to administer the agent concurrently or sequentially with a reasonable expectation of success. This would have led one skilled in the art to administer both drugs at the same time, lestaurtinib first, or oxaliplatin first to achieve predictable results. 
Accordingly, the subject matter of claims 1-5 and 11-12 would have been prima facie obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary. 

Claims 1-2, 5-9, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Burger, US 20120208815 A1 in view of Tomoshige, Journal of Human Genetics, 60, 2015.
Burger teaches compositions and method for inhibiting tumorigenesis in a human, the compositions comprising a compound effective to inhibit the activity of serine/threonine kinase and at least one additional agent effective for treating cancer (Burger, e.g., Abstract). 
Burger teaches compositions comprising compounds effective to reduce or prevent tumor growth in combination with at least one additional agent for treatment of cancer, e.g., platinum compounds (Burger, e.g., 0079). Applicable to claim 2: Several platinum compounds are named in Burger, e.g., 0143, including cisplatin, carboplatin, oxaliplatin, nedaplatin. Further examples of agents for treatment of cancer include taxanes, 5-fluorouracil, imatinib, and rituximab, carboplatin, and cisplatin (Burger, e.g., 0150).
Burger teaches administering combinations of anticancer agents at the same or different times, in separate compositions or as a single composition for the treatment of cancer (Burger, e.g., 0139 and 0152). 
Burger teaches administering combinations of anticancer agents for treating cancer, where the treatment includes administering a serine/threonine kinase inhibitor and at least one additional anticancer agent (Burger, e.g., 0043 and 0148), e.g., platinum based anticancer agent such as cisplatin (Burger, e.g., 0150), Burger does not expressly teach the method comprising administering a platinum based chemotherapy agent in combination with a microtubule associated serine/threonine kinase 1 (MAST1) inhibitor. 
However, as reported in Tomoshige, MAST1 was a known serine/threonine kinase associated with cancer. Tomoshige teaches MAST1 is associated with, and likely to cause, lung cancer (Tomoshige, e.g., Abstract). MAST1 gene mutation influences signal induction involving PTEN regulation or increases MAST1 activity leading to cancer development (Tomoshige, pg. 603, c1, paragraph 1). Tomoshige notes inhibition of CENPE has a tumor suppressive effect (Tomoshige, e.g., pg. 603, c1, paragraph 2). One skilled in the art reading Tomoshige would have understood the serine/threonine kinase MAST1 was a target for inhibition since Tomoshige teaches increased MAST1 activity leads to cancer development, and teaches inhibition of similar targets, e.g., CENPE, has tumor suppressive effect. 
It would have been obvious before the effective filing date of the presently claimed invention to modify a method for treating cancer as understood from Burger by administering a MAST1 inhibitor in combination with other anticancer agents such as cisplatin with a reasonable expectation of success. The skilled artisan would have been motivated to make this modification because Tomoshige suggests increased MAST1 activity leads to cancer development. The skilled artisan would have had a reasonable expectation of success since Burger suggests serine/threonine kinase inhibitors are expected to improve cancer treatment in combination with other anticancer agents such as cisplatin for those suffering from cancer mediated by abnormal serine/threonine kinase receptor signaling. 
Applicable to claims 8-9, Burger teaches the method comprising administering at least one additional anticancer agent and names taxanes (Burger, e.g., 0150), paclitaxel and docetaxel (Burger, e.g., 0143). Since Burger teaches combinations of anticancer agents and names the claimed anticancer agents, it would have been obvious before the effective filing date of the presently claimed invention to administer a combination of a MAST1 inhibitor, a platinum based anticancer agent, and a taxane such as paclitaxel with a reasonable expectation of success. This modification may be viewed as a combination of known anticancer agents each separately suggested for treating cancer into a single method for the same purpose. The skilled artisan would have had a reasonable expectation of success since Burger suggests combinations of anticancer agents would be effective for treating cancer. 
Applicable to claims 11-12: Burger teaches combinations may be administered as separate compositions or as a single dosage form, at the same time or at different times (Burger, e.g., 0152). It would have been obvious before the effective filing date of the presently claimed invention to administer a MAST1 inhibitor and a platinum based anticancer agent at the same time or sequentially with a reasonable expectation of success based on the teachings of Burger.
Accordingly, the subject matter of instant claims 1-2, 5-9, and 11-12 would have been obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary. 

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lai, Tzu Chi Med J, 22, 3, 2010 and Haddad, WO9956742 A1.
The teachings of Lai enumerated above apply here. Lai teaches a method for treating cancer comprising administering a combination of lestaurtinib and oxaliplatin which meets the limitations of claim 1. 
Lai does not expressly teach the method further comprising administering an additional anti-cancer agent. 

Haddad teaches methods for treating cancer comprising administering paclitaxel/cisplatin or docetaxel/oxaliplatin (Haddad, e.g., pg. 6, A. paclitaxel/cisplatin; and pg. 11, B. docetaxel/oxaliplatin). Administration of the additional anti-cancer agent paclitaxel or docetaxel allows neurotoxic chemotherapeutic compounds or drugs, such as cisplatin or oxaliplatin, to be used with reduced peripheral neurotoxicity to a patient but without comprising the anti-tumor effectiveness of the chemotherapeutic drug(s). See Haddad, e.g., pg. 4, Description of the invention.
It would have been obvious before the effective filing date of the presently claimed invention to modify a method as suggested in Lai by administering an additional anti-cancer agent such as paclitaxel or docetaxel with a reasonable expectation of success. This modification may be viewed as the use of a known technique to improve similar methods in the same way. The skilled artisan would have been motivated to make this modification for reduced peripheral neurotoxicity without compromising the anti-tumor effectiveness of the oxaliplatin in Lai’s method. The skilled artisan would have had a reasonable expectation of success since Lai suggests administering a combination of lestaurtinib and oxaliplatin while Haddad suggests paclitaxel or docetaxel reduces the neurotoxicity of oxaliplatin. 
Applicable to claim 7: Haddad teaches paclitaxel and docetaxel which are named in claim 7. 
Applicable to claims 8-10: The combined teachings of Lai and Haddad suggest practicing a method for treating cancer comprising administering lestaurtinib (MAST1 inhibitor), oxaliplatin or cisplatin (platinum based chemotherapy agent and paclitaxel or docetaxel (a taxane).
Applicable to claims 11-12: Lai teaches treating with a combination of lestaurtinib and oxaliplatin (Lai, e.g., Abstract). On this basis it would have been obvious before the filing date of the presently claimed invention to administer the agent concurrently or sequentially with a reasonable expectation of success. This would have led one skilled in the art to administer both drugs at the same time, lestaurtinib first, or oxaliplatin first to achieve predictable results. 
Accordingly, the subject matter of claims 1-12 would have been prima facie obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claim(s) 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-16 of US 17626217 in view of Tomoshige, Journal of Human Genetics, 60, 2015, and Haddad, WO9956742 A1.
 Although the claims at issue are not identical, they are not patentably distinct from each other because: 
The reference application claims a method of treating cancer comprising administering an effective amount of a platinum-based chemotherapy agent in combination with a glucocorticoid receptor binding agent and a microtubule associate serine/threonine-protein kinase 1 (MAST1) binding agent to a subject in need thereof (claim 1). 
The reference application claims a MAST1 binding agent while the presently claimed method claims a MAST1 inhibitor. In terms of MAST1, the reference application is broader than the presently claimed invention since inhibitor is considered a subgenus of the broadly recited binding agent recited in claim 1 of the reference application. However, the reference application acknowledges lestaurtinib is a MAST1 inhibitor in claim 14. 
It would have been obvious before the effective filing date of the presently claimed invention to practice a method as claimed by the reference application wherein the method comprises administering lestaurtinib with a reasonable expectation of success. The skilled artisan would have been motivated to administer lestaurtinib since lestaurtinib is a clearly named species of MAST1 binding agent in the reference application claims. Since lestaurtinib is a MAST1 inhibitor, the skilled artisan would have understood the broadly claimed MAST1 binding agent as including the narrower MAST1 inhibitor of the presently claimed invention. 
The limitations of instant claim 2 are found in reference application claim 2. The limitations of instant claims 3-4 are found in reference application claims 5 and 14. The limitations of calim
The reference application teaches treating cancer but does not expressly teach the cancer types named in claim 5. However, Tomoshige suggests treating lung cancer with lestaurtinib and Haddad teaches treating ovarian cancer with platinum-based anticancer agents such as cisplatin and oxaliplatin. 
It would have been obvious before the effective filing date of the presently claimed invention to practice a method as claimed by the reference application for treating ovarian cancer or lung cancer with a reasonable expectation of success. Since lung cancer and ovarian cancer were known cancers treatable with the active agents claimed in the reference application, the skilled artisan would have been motivated to treat lung or ovarian cancer with a reasonable expectation of success. 
Applicable to claim 6: The reference application teaches the method comprises administering an additional anticancer agent, e.g., dexamethasone (claim 6) and/or tanespimycin (claim 10), 
Applicable to claims 7-10: The reference application does not expressly teach the method comprising administering agents named in claim 7, a taxane, or paclitaxel. However, Haddad teaches methods for treating cancer wherein paclitaxel is administered in combination with platinum-based agents such as cisplatin or oxaliplatin. This technique reduces neurotoxicity associated with cisplatin and oxaliplatin while maintaining desired anticancer activity.
It would have been obvious before the effective filing date of the presently claimed invention to modify a method as claimed by the reference application using the technique known from Haddad to improve the method in the same way with a reasonable expectation of success. The skilled artisan would have been motivated to further administer paclitaxel or docetaxel as suggested in Haddad for reduced neurotoxicity with a reasonable expectation of success. The skilled artisan would have had a reasonable expectation of success since Haddad teaches this technique for improving treatments for cancer.
Applicable to claims 11-12: Since the reference application teaches administering a combination, it would have been obvious to administer the agents in the combination concurrently with a reasonable expectation of success. Since the reference application teaches administering a combination, it would have been obvious to administer the agents sequentially in a contemporaneous manner. it would have been obvious before the filing date of the presently claimed invention to administer lestaurtinib and a platinum-based chemotherapy agent concurrently or sequentially with a reasonable expectation of success. Haddad for example notes administration of agents may be optimized in a sequential and temporal fashion. Haddad finds optimal reduction in neurotoxicity when paclitaxel is administered in at a sufficient time prior to the platinum-based agent. Thus, the sequence of administration was an art recognized result effective parameter the skilled artisan would have optimized when practicing methods for treating cancer with platinum-based agents in combination with additional anticancer agents.  There are a finite number of ways one skilled in the art could have administered the agents sequentially, and the skilled artisan would have only two choices, i.e., lestaurtinib before platinum-based agent or after platinum-based agent. 
Accordingly, the subject matter of instant claims 1-12 would have been obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary. 

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A CRAIGO whose telephone number is (571)270-1347.  The examiner can normally be reached on Monday - Friday, 9am - 6pm, PDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert WAX can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM CRAIGO/Examiner, Art Unit 1615